Citation Nr: 0912365	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-39 509	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 60 
percent for service-connected chronic obstructive pulmonary 
disease (COPD) with bronchial asthma and coccidiomycosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 






ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to July 
1967, and from May 1968 to June 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 60 
percent evaluation for COPD with bronchial asthma and 
coccidiomycosis.

In February 2007, the Veteran testified before the 
undersigned Veterans Law Judge sitting at the RO.  A copy of 
the hearing transcript is of record and has been reviewed.  
During the hearing, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.

In July 2007, the Board remanded the increased rating claim 
for further development.  Such claim has since returned to 
the Board for further appellate consideration.

FINDING OF FACT

The Veteran has moderate COPD with bronchial asthma and 
coccidiomycosis.  
There is no evidence of FEV-1 less than 40 percent predicted; 
or FEV-1/FVC less than 40 percent; or DLCO(SB) of less than 
40-percent predicted; or maximum 


exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right-
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent 
evaluation for COPD with bronchial asthma and coccidiomycosis 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6604 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, letters sent to the Veteran in November 2004, 
September 2005, June 2006, August 2007, and May 2008 informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
He was also advised as to how disability ratings and 
effective dates are assigned.  See Dingess, supra.  
Subsequent to the issuance of all VCAA letters, the RO 
readjudicated the claim in October 2008 by way of a 
supplemental statement of the case.

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  For example, during 
the personal hearing, the Veteran and his representative 
demonstrated familiarity with the Diagnostic Code utilized in 
rating the Veteran's pulmonary disability.  They cited to 
specific PFT findings of record, and felt that such findings 
showed a worsening of the Veteran's pulmonary disability.  
Moreover, the September 2005 supplemental statement of the 
case included the provisions of 38 C.F.R. § 3.321, and the 
provisions of 38 C.F.R. § 4.1, both of which reference 
impairment in earning capacity as a rating consideration. 
Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As noted in the prior remand, the Veteran identified 
outstanding evidence during his personal hearing.  In 
response, according to the August 2007 and May 2008 letters, 
the RO requested that the Veteran provide information 
regarding any treatment at Brandon Hospital, and any 
additional records from Dr. J. Enriquez.  However, the 
Veteran did not respond to those letters and has not provided 
the additional information needed to request the records.  

The Board also acknowledges that after the supplemental 
statement of the case was issued in October 2008, the Veteran 
returned a "SSOC Notice Response" form, on which he checked 
the box indicating that he had more information or evidence 
to submit in support of his appeal.  The box that he checked 
also noted that VA would wait the full 60-day period to give 
him a chance to submit any additional information or evidence 
and that if no additional evidence was submitted within the 
60-day period, his case would be returned to the Board for 
further appellate consideration.  The Veteran did not submit 
any additional information or evidence, and the 60-day period 
lapsed in January 2009.  The burden lies on the Veteran to 
cooperate with VA.  While VA has a statutory duty to assist 
the Veteran in developing evidence pertinent to a claim, the 
Veteran also has a duty to assist and cooperate with VA in 
developing evidence; the duty to assist is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains the 
Veteran's service treatment records, VA medical evidence, 
private medical evidence, internet information from the 
National Institute of Health, and the Veteran's contentions.  
The Veteran underwent VA examinations in conjunction with his 
claim, and also had an opportunity to provide testimony at a 
personal hearing before the undersigned Veterans Law Judge.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


Increased Evaluation Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service- 
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

COPD is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6604.  Under that Diagnostic Code, disability ratings 
are assigned based on pulmonary function test (PFT) results 
detailing the percentage scores predicted for FEV-1 (forced 
expiratory volume), or FEV-1/FVC (forced vital capacity) or 
DLCO (SB) (diffusion capacity of the lung for carbon 
monoxide).  Each respective result must be obtained to 
properly adjudicate this claim because the individual 
predicted percentage scores for the FEV-1, FEV-1/FVC or DLCO 
(SB) may independently support an increased rating award 
under Code 6604.

The general rating formula for restrictive lung disease 
provides that a 60 percent evaluation requires FEV-1 of 40- 
to 55- percent predicted; or FEV-1/FVC of 40 to 55 percent; 
or DLCO(SB) of 40- to 55-percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent evaluation requires FEV-1 less than 40 
percent predicted; or FEV-1/FVC less than 40 percent; or 
DLCO(SB) of less than 40-percent predicted; or maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiorespiratory limitation); or cor pulmonale (right- 
sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute 
respiratory failure; or oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6604.

Supplementary information published with the promulgation of 
the amended rating criteria notes that the American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).

A 60 percent evaluation for the Veteran's COPD with bronchial 
asthma and coccidiomycosis has been in effect since June 15, 
2001.  His increased rating claim was received by the RO in 
October 2004.  The Veteran contends that his pulmonary 
disability is more severe than contemplated by the current 60 
percent evaluation.  

In December 2004, the Veteran underwent a VA pulmonary 
examination.  He complained of occasional tightness in his 
chest and wheezing.  On examination, of his lungs there were 
occasional inspiratory and expiratory wheezes and decreased 
sounds, bilaterally.  There was no redness in the oral 
pharynx.  He had regular heart rate and rhythm.  There were 
nor murmurs, rubs, or gallops.  The Veteran's post-
bronchodilator FEV-1 was 44 percent; and FEV-1/FVC was 55 
percent.    
The examiner stated that the Veteran showed signs of 
obstruction with a FEV1/FVC ratio of 55% on PFT.  Diagnosis 
was COPD.  The examiner also noted that the Veteran's PFT 
results did not show reversibility; however he noted that the 
results may be confounded by the fact that the Veteran did 
use a nebulizer treatment the morning of the examination 
(noting that the patient needs to stop albuterol usage 4 
hours before testing).  Chest x-ray showed no acute findings.  

In a December 2004 letter, Dr. L.A.A., a private physician 
with the Urgent Care Center of Lithia Crossing, opined that 
the Veteran's COPD was worsening.  Such physician stated that 
the Veteran was on the verge of being admitted to the 
hospital on occasions due to severe worsening of his COPD.

According to correspondence dated in April 2005, Dr. J.A.E., 
a private physician with the Cornerstone Medical Care of 
Brandon, P.L., stated that the Veteran suffers from COPD, 
bronchial asthma, and coccidiomycosis.  Dr. J.A.E. noted that 
the Veteran's lung conditions over the past several years had 
worsened to the point of receiving nebulizer treatments four 
times daily with rescue inhalers in between the nebulizer 
treatments.  It was also noted that the Veteran has chronic 
bilateral wheezes in all lung fields and remains short of 
breath constantly.  Dr. J.A.E. reports that the Veteran 
believes he is unemployable due to his lung disability.  
(The RO denied the Veteran's claim for a TDIU in a June 2005 
rating decision; and such rating decision became final).  

On private PFT report dated August 10, 2005, there was 
evidence of FEV-1 of 38 percent (pre-bronchodilator), and 44 
percent (post-bronchodilator).  It was noted that testing 
indicated severe restriction. 

In a letter dated in November 2005, a private physician, 
H.M., D.O., noted that the Veteran had been treated at his 
clinic and the emergency department multiple times for 
exacerbation of his COPD, in addition to his multiple medical 
ailments, such as hypertension, diabetes mellitus, and 
cardiovascular disease.  Dr. H.M. indicated that the Veteran 
has progressively worsening dyspnea on exertion and at rest.  
Multiple nebulizer breathing treatments at the urgent care 
clinic were escalating.  Dr. H.M. opined that the Veteran is 
totally disabled from any gainful employment due to his COPD.

Also of record is additional correspondence from Dr. J.A.E., 
as well as from Dr. L.A.A. (see correspondence dated in 
October 2005 and October 2006).  These physicians stated that 
the Veteran currently has COPD with asthma and a history of 
coccidiomycosis, and restrictive lung disease, in pertinent 
part.  They indicated that for the past 3 to 6 months, 
..."[the Veteran] has been having progressive dyspnea at rest 
and on exertion.  His spirometry was repeated on August 10, 
2005, which showed worsening of his FEV-1 to 38%.  Chest x-
ray revealed chronic changes consistent with progressive COPD 
and Restrictive Lung Disease."  The physicians further noted 
that due to the Veteran's symptomatology and clinical 
findings, along with his PFT and chest x-ray, the Veteran is 
to refrain from all tasks and work other than sedentary 
activity.  It was also noted that the Veteran is totally 
disabled from any gainful employment due to his progressive 
Lung Disease.  

The Veteran underwent another VA pulmonary examination in 
December 2006.  The examiner indicated that there was no 
evidence of cor pulmonale, right ventricular hypertrophy, or 
pulmonary hypertension.  The examiner noted that spirometry 
revealed a moderate obstructive ventilatory impairment.  
There was no bronchodilator response.  Diagnosis was moderate 
COPD based on 2004 PFT, and coronary artery disease. 

On review, the Board finds that an evaluation in excess of 60 
percent for COPD with bronchial asthma and coccidiomycosis is 
not warranted.  In this regard, there is no objective 
evidence of FEV-1 less than 40 percent predicted; or FEV-
1/FVC less than 40 percent; or DLCO(SB) of less than 40-
percent predicted; or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiorespiratory 
limitation); or cor pulmonale (right-sided heart failure); or 
right ventricular hypertrophy; or pulmonary hypertension 
(shown by echo or cardiac catheterization); or an episode or 
episodes of acute respiratory failure; or oxygen therapy.  
The medical evidence of record shows that the FEV-1 has been 
no less than 44 percent; and FEV-1/FVC has been no less than 
55 percent.  These PFT findings warrant no more than a 60 
percent evaluation under Diagnostic Code 6604.  Also, the 
December 2006 VA examiner specifically indicated that there 
was no evidence of cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension.  The examiner also 
noted that the Veteran was not on oxygen.  Moreover, there 
was no evidence of acute findings on chest x-rays.   
Consequently, the evidence does not support the criteria for 
a 100 percent evaluation under Diagnostic Code 6604.  

The Board acknowledges the contentions of Dr. J.A.E., and Dr. 
L.A.A. to the effect that the August 2005 PFT findings showed 
a worsening of the Veteran's FEV-1 to 38 percent; however, 
the Board notes that such finding is pre-bronchodilator.  As 
noted, the American Lung Association/American Thoracic 
Society Component Committee on Disability Criteria suggests 
that post-bronchodilator findings are the standard basis of 
comparison of pulmonary function.  See 61 Fed. Reg. 46,723 
(Sept. 5, 1996).  Significantly, the August 2005 PFT shows 
post-bronchodilator evidence of FEV-1 to 44 percent, which is 
consistent with the current 60 percent evaluation under 
Diagnostic Code 6604.     

Any additional evidence or information may have been helpful 
in this case, however, as noted, the Veteran did not provide 
the RO with the information needed to make any additional 
records request. 
Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the Board acknowledges the opinions provided by private 
physicians regarding the Veteran's unemployability on account 
of his service-connected pulmonary disability.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected pulmonary disability has resulted in unusual 
disability or impairment that rendered the criteria and/or 
degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal. Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected pulmonary 
disability for any time during the current appeal.


The preponderance of the evidence is against the Veteran's 
increased rating claim for his service-connected pulmonary 
disability.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claim that would give rise to a reasonable doubt in 
favor of the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a disability evaluation in excess of 60 
percent for COPD with bronchial asthma and coccidiomycosis is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


